AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                        Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                         JUDGMENT IN A CRIMINAL CASE
                                     V.                                                               (For Offenses Committed On or After November 1, 1987)



                      LUIS ENRIQUE MARTINEZ                                                           Case Number: 19MJ20945-KSC

                                                                                                  JOHN LEMON
                                                                                                  Defendant's Attorney


REGISTRATION NO. 83427298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Complaint
                                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                                                       Count Number(s)
8:1325                          Illegal Entry (Misdemeanor)                                                                             1


 D The defendant has been found not guilty on count( s)                                     ~~~~~~~~~~~~~~~~~~~-




 0 Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                                      dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                                TIME SERVED
 IZI   Assessment: $10 WAIVED
 IZl   Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                3/28/2019
                                      \----FILED                                                ~n of Sentence
                                       '
                                                 , MAR 2 8 2019                                  '/              ,"/J   ·:-··;~>'-. ::.:-. ~      ..

                                                                                                HOORABLE~REN s. CRAWFORD
                                                  I


                                                . ~....~·-·m•"'.'.''"";).~T0cr    COURT
                                           I    --~·   ..   :-: ·:..'.   --   "F r'/\L\FORNIA
                                              Si.JJTHEF"' ,,,:; '' ~ " v   DEPUTY               UNITED STATES MAGISTRATE JUDGE
                                           \. 6 ~                  ---·-·--
